Name: 81/279/EEC: Commission Decision of 1 April 1981 approving a programme for the fruit and vegetable processing sector in the Land Baden-WÃ ¼rttemberg, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  foodstuff;  distributive trades;  regions of EU Member States
 Date Published: 1981-05-07

 Avis juridique important|31981D027981/279/EEC: Commission Decision of 1 April 1981 approving a programme for the fruit and vegetable processing sector in the Land Baden-WÃ ¼rttemberg, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 123 , 07/05/1981 P. 0035 - 0035COMMISSION DECISION of 1 April 1981 approving a programme for the fruit and vegetable processing sector in the Land Baden-WÃ ¼rttemberg, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (81/279/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 17 October 1980 the Government of the Federal Republic of Germany forwarded the programme for the fruit and vegetable processing sector in the Land Baden-WÃ ¼rttemberg and on 3 December 1980 provided additional details; Whereas this programme relates to the modernization and rationalization of certain processing facilities and storage facilities in the fruit and vegetable processing sector in order to improve the competitiveness of the sector, to increase the value of fruit and vegetable production and to guarantee outlets to growers as well as to improve their income ; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in respect of the sector concerned ; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the fruit and vegetable processing sector in the Land Baden-WÃ ¼rttemberg submitted by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 17 October 1980 and supplemented on 3 December 1980 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 1 April 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23.2.1977, p. 1.